           Case 1:20-cv-02543-JMF Document 18 Filed 06/01/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 BRAVIA CAPITAL PARTNERS, INC.,                                         :
                                                                        :
                                     Plaintiff,                         :   20-CV-2543 (JMF)
                                                                        :
                   -v-                                                  :        ORDER
                                                                        :
 HONG KONG BOHAI LEASING ASSET                                          :
 MANAGEMENT CORP. LIMITED; BOHAI LEASING :
 CO. LTD. f/k/a BOHAI CAPITAL HOLDINGS CO.,                             :
 LTD; and SEACO SRL,                                                    :
                                                                        :
                                     Defendants.                        :
 --------------------------------------------------------------------- X
JESSE M. FURMAN, United States District Judge:

        On May 29, 2020, Defendants filed a motion to dismiss the complaint under Rule 12(b)
of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21)
days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of
course.

       Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by
June 19, 2020. Plaintiff will not be given any further opportunity to amend the complaint to
address issues raised by the motion to dismiss.

        If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendants shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Defendants file an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendants file a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

        If no amended complaint is filed, Plaintiff shall file any opposition to the motion to
dismiss by June 19, 2020. Defendants’ reply, if any, shall be filed by June 26, 2020. At the
time any reply is served, the moving party shall supply the Court with one, double-sided courtesy
hard copy of all motion papers by mailing or delivering them to the Thurgood Marshall United
States Courthouse, 40 Centre Street, New York, New York.

       Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for June 30, 2020, is adjourned sine die.

        SO ORDERED.

Dated: June 1, 2020                                        __________________________________
       New York, New York                                          JESSE M. FURMAN
                                                                 United States District Judge
